Exhibit 10.1




SUBSCRIPTION AGREEMENT




To:

Pacific Blue Energy Corporation

1016 W. University Ave., Suite 218

Flagstaff, AZ 86001




Attention:

Joel Franklin




Ladies and Gentlemen:




1.

Subscription.




The undersigned (the “Purchaser”), intending to be legally bound, hereby
irrevocably agrees to purchase from Pacific Blue Energy Corporation (the
“Corporation”) the number of common shares (the “Common Shares”) at a
purchase price of $1.00 per share (the "Purchase Price"), as set forth on the
Signature Page at the end of this subscription agreement (the “Agreement”), upon
the terms and conditions hereinafter set forth. The minimum purchase per
investor is 20,000 Common Shares or $20,000.  This subscription is submitted to
the Corporation in accordance with and subject to the terms and conditions
described in this Agreement.




The Corporation is offering a maximum of 3,000,000 Common Shares at the Purchase
Price on a best efforts basis, with no minimum number of Common Shares being
sold.  As a result, the Purchaser understands that it is possible that the
Corporation will not receive any proceeds from the sale of Common Shares other
than the purchase price of the Common Shares previously sold by the Company, if
any, and the Purchase Price of the Common Shares being purchased by the
Purchaser.




The undersigned is delivering the subscription payment made payable to “PACIFIC
BLUE ENERGY CORPORATION” and two fully executed copies of this Agreement; a
completed Investor Questionnaire (the “Subscriber Questionnaire”):




Pacific Blue Energy Corporation

1016 W. University Ave., Suite 218

Flagstaff, AZ 86001

Attention: Joel Franklin

Chief Executive Officer

Tel:  602-910-2114

 

A prospective investor remitting the purchase price by wire transfer should
provide the appropriate payment by wire transfer of immediately available funds
to the attorney client trust account maintained at Bank of America, by Carrillo
Huettel, LLP, in accordance with the following wire transfer instructions:




Receiving Bank Name:    Bank of America




Routing Number:

SWIFT CODE:

Beneficiary’s Name:

Carrillo Huettel, LLP

Attorney Client Trust Account

3033 Fifth Avenue, Suite 201

San Diego, CA 92103




Reference:                        

Pacific Blue Energy Corp. Subscription Agreement                    




Beneficiary’s Account #:




The undersigned understands that the Common Shares are being issued pursuant to
the exemption from the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”), provided by Regulation D Rule
506, or Regulation S of such Securities Act. As such, the Common Shares are only
being offered and sold to investors who qualify as “accredited investors,” and a
limited number of sophisticated investors, and persons who are not “US persons”
as defined in Regulation S under the Securities Act.  The Corporation is relying
on the representations made by the undersigned in this Agreement that the
undersigned qualifies as such an accredited, sophisticated, or non “US person”
investor. The Common Shares are “restricted securities” for purposes of the
United States securities laws and cannot be transferred except as permitted
under these laws.





--------------------------------------------------------------------------------



2.

Acceptance of Subscription.




The offering will be open until the earlier to occur of (i) June 30, 2010; or
(ii) the sale of all of the Common Shares subject to any over-allotment
provision, unless extended by us in our sole discretion.  The proceeds from this
offering will be placed in a non-interest bearing attorney client trust account
held in the Corporation’s counsel’s name at Bank of America N.A.  The Common
Shares are being sold on a “best efforts” basis.  The proceeds from the sale of
Common Shares less legal fees and other expenses will be released to the
Corporation upon clearance of such proceeds and acceptance of this Agreement by
the Corporation.




Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Corporation. However, the
undersigned understands and agrees that the Corporation, in its sole discretion,
may (i) reject the subscription of any Purchaser, whether or not qualified, in
whole or in, part, and (ii) may withdraw the offering at any time prior to the
termination of the offering.  The Corporation shall have no obligation to accept
subscriptions in the order received. This subscription shall become binding only
if accepted by the Corporation.




3.

Representations and Warranties.




3.1.        The Corporation represents and warrants to, and agrees with the
undersigned as follows, in each case as of the date hereof and in all material
respects as of the date of the closing, except for any changes resulting solely
from the offering:




(a) The Corporation will be duly organized, validly existing and in good
standing under the laws of  Nevada with full power and authority to own, lease,
license and use its properties and assets and to carry out the business in which
it is engaged. The Corporation will be in good standing as a foreign corporation
in every jurisdiction in which its ownership, leasing, licensing or use of
property or assets or the conduct of its business makes such qualification
necessary, except where the failure to be so qualified would not have a material
adverse effect on the Corporation.




(b) The authorized capital stock of the Corporation will consist of 290,000,000
shares of common stock, par value $0.001 per share (the “Common Stock”),
37,350,000 common shares outstanding, and 10,000,000 shares of preferred stock,
$0.001 par value per share (the “Preferred Stock”), no shares of the Preferred
Stock outstanding, excluding shares issued in connection with the offering,
shares issued upon exercise or conversion of options, warrants or other rights
outstanding as of the date of the initial closing, in accordance with their
terms as of such date.

  

Each outstanding share of the Common Shares will be validly authorized, validly
issued, fully paid and non-assessable, without any personal liability attaching
to the ownership thereof and has not been issued and is not or will not be owned
or held in violation of any preemptive rights of stockholders. There will be no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Corporation or any security or other instrument which by its terms is
convertible into, exercisable for or exchangeable for capital stock of the
Corporation. There will be no outstanding security or other instrument which by
its terms is convertible into or exchangeable for capital stock of the
Corporation.




(c) There is no litigation, arbitration, claim, governmental or other proceeding
(formal or informal), or investigation pending or, to the best knowledge of the
officers of the Corporation, threatened with respect to the Corporation, or any
of its subsidiaries, operations, businesses, properties or assets such as
individually or in the aggregate do not now have and could not reasonably be
expected to have a material adverse effect upon the operations, business,
properties or assets of the Corporation.




(d) The Corporation will have all requisite power and authority (i) to execute,
deliver and perform its obligations under this Agreement, and (ii) to issue and
sell the shares in the offering.




(e) No consent, authorization, approval, order, license, certificate or permit
of or from, or declaration or filing with, any United States federal, state,
local, or other applicable governmental authority, or any court or any other
tribunal, is required by the Corporation for the execution, delivery or
performance by the Corporation of this Agreement or the issuance and sale of the
shares, except such filings and consents as may be required and have been or at
the initial closing will have been made or obtained under the laws of the United
States federal and state securities laws.




(f) The execution, delivery and performance of this Agreement and the issuance
of the Common Shares will not violate or result in a breach of, or entitle any
party (with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Corporation’s Articles of Incorporation or Bylaws of, or
violate any law, rule, regulation, order, judgment or decree binding upon, the
Corporation, or to which any of its operations, businesses, properties or assets
are subject, the breach, termination or violation of which, or default under
which, would have a material adverse effect on the operations, business,
properties or assets of the Corporation.





2




--------------------------------------------------------------------------------

(g) The Common Shares issuable in this offering will be validly authorized and,
if and when issued in accordance with the terms and conditions set forth in this
Agreement, will be validly issued, fully paid and non-assessable without any
personal liability attaching to the ownership thereof, and will not be issued in
violation of any preemptive or other rights of stockholders.




(h) This Agreement does not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.




3.2.           The undersigned hereby represents and warrants to, and agrees
with, the Corporation as follows:




(a) The undersigned is an “Accredited Investor” as that term is defined in Rule
501 (a) of Regulation D promulgated under the Securities Act, and as
specifically indicated in Exhibit I attached to this Agreement.




(b) The undersigned is a “Sophisticated Investor” as that term is defined in
Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act.




(c) For California and Massachusetts individuals: If the subscriber is a
California resident, such subscriber’s investment in the Corporation will not
exceed 10% of such subscriber’s net worth (or joint net worth with his spouse).
If the subscriber is a Massachusetts resident, such subscriber’s investment in
the Corporation will not exceed 25% of such subscriber’s joint net worth with
such subscriber’s spouse (exclusive of principal residence and its furnishings).




(d) If a natural person, the undersigned is: a bona fide resident of the state
or non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the undersigned’s home address; at least 21
years of age; and legally competent to execute this Agreement. If an entity, the
undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.




(e) The undersigned has received, read carefully and is familiar with this
Agreement.




(f) The undersigned is familiar with the Corporation’s business, plans and
financial condition, the terms of the offering and any other matters relating to
the offering, the undersigned has received all materials which have been
requested by the undersigned, has had a reasonable opportunity to ask questions
of the Corporation and its representatives, and the Corporation has answered all
inquiries that the undersigned or the undersigned’s representatives have put to
it. The undersigned has had access to all additional information necessary to
verify the accuracy of the information set forth in this Agreement and any other
materials furnished herewith, and have taken all the steps necessary to evaluate
the merits and risks of an investment as proposed hereunder.

  

(g) The undersigned (or the undersigned’s purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned’s investment in the
Corporation hereunder is not material when compared to the undersigned’s total
financial capacity.




(h) The undersigned understands the various risks of an investment in the
Corporation as proposed herein and can afford to bear such risks, including,
without limitation, the risks of losing the entire investment.




(i) The undersigned acknowledges that no market for the Common Shares (the
“Securities”) presently exists and none may develop in the future and that the
undersigned may find it impossible to liquidate the investment at a time when it
may be desirable to do so, or at any other time.




(j)  The undersigned has been advised by the Corporation that none of the Common
Shares have been registered under the Securities Act, that the Common Shares
will be issued on the basis of the statutory exemption provided by Rule 506 of
the Securities Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws; that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Corporation’s reliance thereon is based in part upon the representations
made by the undersigned in this Agreement.





3




--------------------------------------------------------------------------------

(k) The undersigned acknowledges that the undersigned has been informed by the
Corporation of or is otherwise familiar with, the nature of the limitations
imposed by the Securities Act and the rules and regulations thereunder on the
transfer of the securities. In particular, the undersigned agrees that no sale,
assignment or transfer of any of the securities shall be valid or effective, and
the Corporation shall not be required to give any effect to such a sale,
assignment or transfer, unless (i) the sale, assignment or transfer of such
securities is registered under the Securities Act, it being understood that the
securities are not currently registered for sale and that the Corporation has no
obligation or intention to so register the securities, except as contemplated by
the terms of this Agreement or (ii) such securities are sold, assigned or
transferred in accordance with all the requirements and limitations of Rule 144
under the Securities Act (it being understood that Rule 144 is not available at
the present time for the sale of the securities), or (iii) such sale, assignment
or transfer is otherwise exempt from registration under the Securities Act,
including Regulation S promulgated thereunder. The undersigned further
understands that an opinion of counsel and other documents may be required to
transfer the securities.




(l) The undersigned acknowledges that the securities shall be subject to a stop
transfer order and the certificate or certificates evidencing any Common Shares
shall bear the following or a substantially similar legend or such other legend
as may appear on the forms of securities and such other legends as may be
required by state blue sky laws:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS,
AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS.




(m)  The undersigned will acquire the Common Shares for the undersigned’s own
account (or for the joint account of the undersigned and the undersigned’s
spouse either in joint tenancy, tenancy by the entirety or tenancy in common)
for investment and not with a view to the sale or distribution thereof or the
granting of any participation therein, and has no present intention of
distributing or selling to others any of such interest or granting any
participation therein.




(n) No representation, guarantee or warranty has been made to the undersigned by
any broker, the Corporation, any of the officers, directors, stockholders,
partners, employees or agents of either of them, or any other persons, whether
expressly or by implication, that:




(i) the Corporation or the undersigned will realize any given percentage of
profits and/or amount or type of consideration, profit or loss as a result of
the Corporation’s activities or the undersigned’s investment in the Corporation;
or




(ii) the past performance or experience of the management of the Corporation, or
of any other person, will in any way indicate the predictable results of the
ownership of the Securities or of the Corporation’s activities.




(o) No oral or written representations have been made, and no oral or written
information was furnished to the undersigned or the undersigned’s advisor(s) in
connection with the Offering.




(p) The undersigned is not subscribing for the Common Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Corporation
with which the undersigned had a pre-existing relationship in connection with
investments in securities generally.

  

(q) The undersigned is not relying on the Corporation with respect to the tax
and other economic considerations of an investment.




(r) The undersigned acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Common Shares.




(s) The undersigned has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Common Shares and has not relied on the Corporation, its officers, directors or
professional advisors for advice as to such consequences.





4




--------------------------------------------------------------------------------

(t) Such Subscriber has been furnished with or has had access to the EDGAR
Website of the Commission to the Company’s Form 10-Q filed on November 16, 2009,
for the quarter ended September 30, 2009, together with all other public filings
made with the Commission available at the EDGAR website until five days before
the Closing Date (hereinafter referred to collectively as the “Reports”). In
addition, such Subscriber acknowledges that they have read and have access to
the Company’s Risk Factors, as set forth in the Company’s Form 8-K filed on
December 9, 2009, and may have received in writing from the Company such other
information concerning its operations, financial condition and other matters as
such Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Securities. Such Subscriber has
relied on the Reports and Other Written Information in making its investment
decision.




4.

Indemnification.




The Purchaser understands the meaning and legal consequences of the
representations and warranties contained in Section 4.2, and agrees to indemnify
and hold harmless the Corporation and each member, officer, employee, agent or
representative thereof against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty, or breach or failure
to comply with any covenant, of the Purchaser, contained in this Agreement.
Notwithstanding any of the representations, warranties, acknowledgments or
agreements made herein by the Purchaser, the Purchaser does not thereby or in
any other manner waive any rights granted to the Purchaser under federal or
state securities laws.




5.

NASAA Uniform Legend.




IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
US AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE
SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES
COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE, THE FOREGOING AUTHORITIES HAVE
NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SECURITIES OFFERED
HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.




6.           Additional Information.




The Purchaser hereby acknowledges and agrees that the Corporation may make or
cause to be made such further inquiry and obtain such additional information as
they may deem appropriate, with regard to the suitability of the undersigned.




7.           Irrevocability; Binding Effect.




The purchaser hereby acknowledges and agrees that the subscription hereunder is
irrevocable, that the purchaser is not entitled to cancel, terminate or revoke
this Agreement or any agreements of the undersigned thereunder and that this
Agreement and such other agreements shall survive the death or disability of the
Purchaser and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the Purchaser is more than one person, the obligations of the
Purchaser hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his heirs, executors,
legal representatives and assigns.




8.

Modification.




Neither this Agreement nor any provisions hereof shall be waived, modified,
discharged or terminated or by an instrument in writing signed by the party
against whom any such waiver, modification, discharge or termination is sought.





5




--------------------------------------------------------------------------------



9.

Notices.




Any notice, demand or other communication that any party hereto may be required,
or may elect, to give to anyone interested hereunder shall be deemed given (a)
three (3) business days after mailing if sent by registered or certified mail,
return receipt requested, addressed to such address as may be given herein, (b)
immediately if delivered personally at such address, including by overnight
delivery service, or (c) immediately if communicated by facsimile to the person
entitled to such notice, provided, however, that acknowledgment of the receipt
of such facsimile notice is returned to the person giving notice, it being
understood that such acknowledgment shall not be unreasonably withheld.  The
addresses for such communications shall be:

  

(a)  If to the Subscribers: At the address of such Subscriber set forth in this
Agreement hereto or as specified in writing by such Subscriber:




(b) If to the Company:  

Pacific Blue Energy Corporation

1016 W. University Ave., Suite 218

Flagstaff, AZ 86001

Attention: Joel Franklin

Chief Executive Officer

Tel: (623) 221-5546




With a copy to:        

Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 201

San Diego, CA 92103

Tel: (619) 399-3090

Fax: (619) 399-0120




10.           Counterparts.




This Agreement may be executed through the use of separate signature pages or in
any number of counterparts, and each such counterpart shall, for all purposes,
constitute one agreement binding on all parties, notwithstanding that all
parties are not signatories to the same counterpart.




11.           Entire Agreement.




This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and there are no representations, covenants or other
agreements except as stated or referred to herein.




12.           Severability.




Each provision of this Agreement is intended to be severable from every other
provision, and the invalidity or illegality of any Portion hereof shall not
affect the validity or legality of the remainder hereof.




13.           Assignability.




This Agreement is not transferable or assignable by the Purchaser.




14.           Applicable Law.




This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada as applied to residents of that State executing contracts
wholly to be performed in that State without regard to conflicts of laws
principles.




15.           Choice of Jurisdiction.




The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Agreement, any breach hereof
or any transaction covered hereby shall be resolved within the state of
Nevada  Accordingly, the parties consent and submit to the jurisdiction of the
United States federal and state courts located within the state of Nevada.

  

IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Agreement by executing the Signature Page attached hereto on the date therein
indicated.





6




--------------------------------------------------------------------------------

[Signature Page to Follow]

SUBSCRIPTION AGREEMENT

SIGNATURE PAGE




By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Agreement and
acknowledges all requirements are met by the purchaser to purchase Common Shares
in Pacific Blue Energy Corporation (the “Corporation”).




Number of Common Shares Subscribed at $_______ per Common Share: _______




Aggregate Purchase Price: $_______




Type of ownership: 

____________        Individual




 

____________ 

Joint Tenants




  

____________        Tenants by the Entirety




____________        Tenants in Common




____________        Subscribing as Corporation or Partnership




 

____________ 

Other




IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature Page
this ___ day of ____, 2010.

 

_____________________________

  

_____________________________

Exact Name in which Common Shares are to be Registered

  

Exact Name in which Common 

Shares are to be Registered

  

  

  

_____________________________

  

______________________________

Signature

  

Signature

_____________________________

  

______________________________

Print Name

  

Print Name

_____________________________

  

______________________________

SSN / Tax Identification Number:

  

SSN / Tax Identification Number:

  

  

  

_____________________________

  

______________________________

  

  

  

_____________________________

  

______________________________

Mailing Address

  

Mailing Address

_____________________________

  

______________________________

Residence Phone Number

  

Residence Phone Number

_____________________________

  

______________________________

Work Phone Number

  

Work Phone Number

_____________________________

  

______________________________

E-Mail Address

  

E-Mail Address




  





7




--------------------------------------------------------------------------------




ACCEPTANCE OF SUBSCRIPTION







PACIFIC BLUE ENERGY CORPORATION hereby accepts the subscription by
______________ of ________________ Common Shares, par value $.001, as of the
____________day of ________________, 2010.




PACIFIC BLUE ENERGY CORPORATION




By:       __________________________________________




Name:  __________________________________________




Title:     _________________________________________











8




--------------------------------------------------------------------------------




DEFINITION OF “ACCREDITED INVESTOR”

WITHIN THE MEANING OF REGULATION D




An accredited investor means any person who comes within any of the following
categories, or whom the Corporation reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:




(i) any bank as defined in Section 3(a)(2) of the Securities Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker dealer registered pursuant to Section 15 of the Exchange Act; any
insurance Corporation as defined in Section 2(13) of the Securities Act; any
investment Corporation registered under the Investment Corporation Act of 1940
or a business development Corporation as defined in Section 2(a)(48) of that
act; any Small Business Investment Corporation licensed by the U.S., Small
Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance Corporation, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors;




(ii)  any private business development Corporation as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;




(iii) any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;




(iv)  any of the directors or executive officers of the Corporation;




(v)  any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of investment in the Common Shares, exceeds
$1,000,000;




(vi) any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching that same income level in the current year;




(vii) any trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Common Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; or




(viii)  any entity in which all of the equity owners are accredited investors.

  





9




--------------------------------------------------------------------------------




INVESTOR QUESTIONNAIRE FOR INDIVIDUALS




Purpose of this Questionnaire.




Shares of Pacific Blue Energy Corporation, a Nevada Corporation (the “Company’),
are being offered without registration under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of certain states, in
reliance on the private offering exemption contained in Rule 506 of the
Securities Act and on Regulation D of the Securities and Exchange Commission
thereunder (“Regulation D”), and in reliance on similar exemptions under certain
applicable state laws. The purpose of this Purchaser Questionnaire is to assure
the Company that the proposed purchaser meets the standards imposed for the
application of such exemptions including, but not limited to, whether the
proposed purchaser qualifies as an “accredited investor” as defined in Rule 501
under the Act or a “sophisticated investor” as defined in Rule 506 under the
Act, your answers will at all times be kept strictly confidential. However, by
signing this purchaser Questionnaire you agree that the Company may present this
Purchaser Questionnaire to such parties as the Company may deem appropriate if
called upon under the law to establish the availability of any exemption from
registration of the private placement or if the contents hereof are relevant to
any issue in any action, suit or proceeding to which the Company is a party or
by which it may be bound. The undersigned realizes that this Purchaser
Questionnaire does not constitute an offer by the Company to sell shares but is
a request for information.




THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED
OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE.




Instructions:




One (1) copy of this Questionnaire should be completed, signed, dated and
delivered to:




Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 201

San Diego, CA 92103

Tel: (619) 399-3090

Fax: (619) 399-0120




Please contact Carrillo Huettel, LLP (number above) if you have any questions
with respect to the Questionnaire.




PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable,” so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.




I.           General Information:




Name:  ________________________________

Date of Birth:  ______________________________

Residence
Address:  _______________________________________________________________

Business
Address:  ________________________________________________________________

Home Telephone No.:
_____________________________________________________________

Business Telephone
No:  ___________________________________________________________

E-mail
Address:  __________________________________________________________________

Preferred Mailing Address: ________ Business or  _________  Home  (check one)

Social Security
Number:  ___________________________________________________________

Marital
Status:  ___________________________________________________________________




II.           Financial Condition:




1.           Did your individual annual income during each of 2009 and 2008
exceed $200,000 and do you reasonably expect your individual annual income
during 2010 to exceed $200,000?




Yes _______                                No _______




2.           Did your joint (with spouse) annual income during each of 2009 and
2008 exceed $300,000 and do you reasonably expect your individual annual income
during 2010 to exceed $300,000?




Yes _______                                No  _______





10




--------------------------------------------------------------------------------

3.           Does your individual or joint net worth exceed $1,000,000?




Yes _______                                No  _______




By signing this Questionnaire I hereby confirm the following statements:




(a)  I am aware that the offering of Common Shares will involve securities that
are not transferable and for which no market exists, thereby requiring my
investment to be maintained for an indefinite period of time.




(b)  My answers to the foregoing questions are, and were on any date (if any)
that I previously subscribed for Common Shares in the Company, true and complete
to the best of my information and belief and were true on any date that I
previously as of, and I will promptly notify the Company of any changes in the
information I have provided.




Executed:




Date:_______________________________________________________________

(Printed Name)




Place:  ____________________________________




__________________________________________

(Signature)




__________________________________________

(Printed Name of Joint Subscriber)








11


